DETAILED ACTION
This action is in reply to papers filed 5/4/2021.  Claims 1-3, 5, 9-11, 13-14, 16, 40 and 45-54 are pending with claims 1-3, 5, 9-11, 13, 45 and 54 examined herein. 

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.
 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20160360736A1, Published 12/15/2016.

Maintained Rejection(s)
Applicant's arguments filed 5/4/2021, with respect to the 103 (a) rejection of claims 1-3, 5, 9-11, 13, 45 and 54 as being unpatentable over Parekh et al. (PgPub US20050125853A1,  have been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.
Evidence presented in the 'KOENTGEN Declaration' will be addressed following the maintained rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-3, 5, 9-11, 13, 45 and 54 remain rejected under 35 U.S.C. 103 as being unpatentable over Parekh et al. (PgPub US20050125853A1, Publication Date 6/9/2005) in view of (PgPub US20060085866A1, Publication Date 4/20/2006) and Romero et al. (Sex Dev. 2012;6(4):169-77). The rejection has been copied below for Applicant’s convenience. 


Regarding claim 1, in-part, and claim 45 Parekh teach a method for generating a mouse (Pgs. 5-6, para. 74) chimeric blastocyst by injecting a blastocyst or aggregating early stage embryos from a source animal that has a defect in its germ line cells with foreign cells having a desired genetic modification  (as in claim 2) (Pg. 1, para. 8). Note that Parekh teaches eight cell stage (as in claim 54) and morula stage embryos are referred to as early stage embryos (Pg. 2, para. 16). Parekh teach the foreign cells are embryonic stem cells (as in claim 10 and claim 11) (Pg. 6, para. 75. Parekh teach the source animals have a defect in a spermatogenesis linked gene (as in claim 5
However, Parekh fails to teach the donor pluripotent cell is a male pluripotent cell (as in claim 3). Additionally, Parekh fails to teach a method of generating a mouse, the method comprising introducing the pre-implantation male mouse host embryo into a pseudopregnant mouse or gestating the host embryo under conditions suitable for development of the embryo, thereby generating a mouse (as in claim 13).
Before the effective filing date of the claimed invention, Poueymirou et al. taught methods of generating modified embryos and mammals by introduction of donor cells into an early stage embryo (Abstract). In one embodiment, Poueymirou teaches introducing a male embryonic stem cell (as in claim 3) into an early stage host embryo, (b) culturing the embryo of (a) to the blastocyst stage; (c) introducing the embryo of (b) into a surrogate mother for gestation, wherein a modified male mammal is generated (as in claim 13) (Pg. 1, para. 9; Pg. 1, para. 11).
However, none of Parekh or Poueymirou et al. teach the fertility gene is located on
the X chromosome (as further in claim 1) and that the fertility gene is GILZ (as in claim 9).
Before the effective filing date of the claimed invention, Romero et al. sought to elucidate the testicular and ovarian functions of the glucocorticoid-induced leucine zipper protein (GILZ) encoded by the X-linked Tsc22d3 (Gilz) gene (as further in claim 1 and as in claim 9). Romero found that GILZ is specifically expressed in the cytoplasm of proliferating spermatogonia and preleptotene spermatocytes. While Gilz mutant female mice were fully fertile, constitutive or male germ cell-specific ablation of Gilz led to sterility due to a complete absence of post-meiotic germ cells and mature spermatozoa (Pg. 171, Col. 2). Alterations were observed as early as postnatal day 5 during the first spermatogenic wave and included 
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of    
Parekh et al., wherein Parekh teaches injecting into a blastocyst having a defect in a spermatogenesis linked gene with embryonic stem cells having a desired genetic modification, prima facie obvious to substitute the generic defective gene regulating spermatogenesis in the blastocyst of Parekh with the Gilz gene because Romero teaches Gilz is essential for spermatogenesis. Additionally, the skilled artisan would have found it prima facie obvious to genetically modify the ES cells of Parekh to comprise a functional Gilz gene in order to determine if the functional Gilz gene could rescue infertility of the generated male mouse. One of ordinary skill in the art would have a reasonable expectation of success giving the detailed method of producing male offspring taught in Poueymirou.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

                    Applicant’s Arguments/’Koentgen Declaration’ & Examiner’s Response 

Applicant argues:   The presently claimed invention relates to a pre-implantation male mouse or rat embryo that includes a donor pluripotent cell that comprises a disruption in an X-linked fertility gene. The mouse or rat also comprises a pluripotent cell carrying the X-linked fertility gene without a disruption. As described below, the use of the X-linked fertility gene in the present invention results in significant unexpected advantages over the somatic fertility 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because the instant rejection is an obviousness-type rejection (103) and not an anticipatory rejection (102). To that end, and as noted above, Examiner did not cite Parekh for teaching an X-linked fertility gene. Rather, Romero et al. is/was cited for teaching an X-linked fertility gene. 
Applicant argues: Applicant submits herewith a Declaration under 37 CFR 1.132 by Dr. Frank Koentgen ("Koentgen Declaration"). As discussed in the Koentgen Declaration, the use of X-linked male fertility genes to make the claimed male mouse or rat host embryos provides substantial advantages over the theoretical method of Parekh. There is no teaching and/or suggestion in either of the secondary references, Poueymirou and/or Romero, that the skilled person could have combined with the theoretical method of Parekh to arrive at the claimed invention. This is because, there is no appreciation in Parekh of the substantial difficulties in using the disclosed method due to its inherent requirement that each of the progeny be individually confirmed to have the correct genotype for further use. Neither Poueymirou nor Romero provide any teaching or suggestion that would assist one having ordinary skill in the art to identify this problem. Moreover, neither of the secondary references provided any indication of the solution recited in the pending claims of the use of an X-linked male fertility gene.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive.  At the outset, it appears Applicant’s arguments are drawn towards the method of making a male mouse or rat host embryo. If so, these arguments would correspond to withdrawn claim 16.  The arguments drawn to a withdrawn claim are immaterial because the withdrawn claim is not under examination.  
Applicant’s arguments: 
Declaration: Starting on pg. 3, para. 9, Declarant argues that at best, therefore, Parekh teaches the following breeding scheme in which a stud male mouse that is homozygous for a conditional knockout of a somatic male fertility gene is crossed with a stud female mouse that is homozygous transgenic for a recombinase gene and homozygous for the knocked-out somatic male fertility gene. Continuing, at para. 13, Declarant argues that only 50% of females resulting from the crossing would have the desired genotype and this means that every female mouse of a litter would need to be genotyped to identify ones with the correct genetic background. In addition, only half the males resulting from the crossing would have the desired genotype to be used in future crossings for the creation of further CRE / CRE, KO/ KO mice, and this would also mean that every male mouse of the litter would need to be genotyped to identify ones with the correct genetic background. This genotyping would be exceedingly laborious and what is more concerning is that half the females and half the males of the litter, which have an incorrect genetic background, would need to be euthanized, which is anathema to animal welfare and procedures and processes that follow the 3Rs' ethos of Replacement, Refinement and Reduction.
In Response: Both Applicant’s and Declarants’ arguments have been fully considered, but are not found persuasive. This is because the instant rejection is an obviousness-type rejection (103) and not an anticipatory rejection (102). To that end, and as noted above, Examiner did not cite Parekh for teaching an X-linked fertility gene. Rather, Romero et al. is/was cited for teaching an X-linked fertility gene. Furthermore, arguments presented by both Declarant and Applicant are off-point. That is, these arguments are not drawn to claims that are under consideration.  For example, arguments drawn to cross-breeding of male and female withdrawn claim 16 which does recite a step of crossing a first mouse or rat breeding partner with a second mouse or rat breeding partner.   
Applicant argues: In contrast, as discussed, for example, in paragraphs 8-14, 22, and 23 of the Koentgen Declaration, the use of somatic male fertility genes as taught by Parekh does not enable the generation of a 100% homozygous line for the stud female. As noted in Paragraph 12 of the Koentgen Declaration, producing 100% homozygous females would not be possible because the male required for such an outcome would be infertile and unable to give rise to progeny. Thus, the method of Parekh requires the use of heterozygous males, which results in only 50% of the progeny having the correct genotype. The inability to produce homozygous females results in the arduous, costly and time consuming requirement to genotype every animal produced from a cross in order to identify 50% of the littermates with the correct genetic background. This would also result in the other 50% of the littermates, not having the correct genetic background, being not useful and require euthanizing. One having ordinary skill in the art would recognize that he requirement of the method of Parekh to genotype every offspring and to euthanize 50% of them renders the method unsuitable for industrial application and not a commercially viable method.
In Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Applicant argues: Neither Poueymirou nor Romero teaches anything to address the problem of making 100% infertile male embryos. These references also do not teach and/or suggest how X-linked male fertility genes could be used to improve germline transmission of pluripotent cells. Thus, the inherent unexpected advantage of the presently claimed invention that 100% homozygous male and female studs can be produced is no way suggested by the cited combination of references. In view of the deficiencies in the teachings of the cited references discussed herein and in the Koentgen Declaration, the skilled person would not have been motivated by the cited combination of references to arrive with any reasonable expectation of success at the claimed invention.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, none of the claims under consideration require producing 100% infertile male embryos. For convenience, the independent claims are copied below.  


    PNG
    media_image1.png
    140
    778
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    125
    868
    media_image2.png
    Greyscale

Furthermore, none of Poueymirou, Romero or Parekh need to have taught “how X-linked male fertility genes could be used to improve germline transmission of pluripotent cells” not a requirement of the claims. Moreover, Applicant’s arguments argument of unexpected results is not commensurate in scope with the claims.  PER MPEP 716.02 (d), whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In this regard, it appears that the showing of unexpected results is wholly based on the method of producing male mouse or rat host embryos. This method, which corresponds to claim 16, is not under consideration because claim 16 is withdrawn.  It is further noted that Applicant’s arguments against the teachings of Parekh in view of Poueymirou and Romero amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. To put it another way, Applicant has not specifically pointed out how the references cited do not teach the limitations of claims that are under consideration.
Applicant argues:  Additionally, the presently claimed invention is nonobvious in view of the significant secondary considerations of nonobviousness applicable to it. As noted in Paragraph 28 of the Koentgen Declaration, the presently claimed invention has been sold and/or licensed internationally to a wide range of research establishments including pharmaceutical companies, universities and medical research institutes. This commercial success is based on the ability of the claimed invention to make 100% infertile male host embryos from 100% homozygous male and female stud lines, as noted in the Koentgen et al. 2016 peer-reviewed journal article cited in Paragraph 28. Thus, the nexus of the commercial success and the features of the claimed invention. Such commercial success combined with the 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. As previously noted, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." As previously noted, the evidence offered by Applicant is not commensurate in scope with the claims under examination. Respectfully, Examiner would like to further note Applicant’s mischaracterization of the claimed invention. Contrary to the statement made by Applicant, the claimed invention is NOT “… to make 100% infertile male host embryos from 100% homozygous male and female stud lines.” As noted above, the claims that are under consideration are drawn the ability of the claimed invention to make 100% infertile male host embryos from 100% homozygous male and female stud lines) and the ‘praise of others’ (awarded for scientific and technological developments that replace, reduce or refine the use of animals in research) - are not commensurate in scope with claims that are under examination, evidence of secondary considerations are irrelevant. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632